DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for clarifying the claim terminology in claim 3, “ the modalities by means of which . . .” (two occurrences), should be provided in the specification without adding new matter (or appropriate amendment to the claim language should be made).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

[The Claim Interpretation section is divided into three parts, I., II., and III., below:]
I.  Regarding contingent or conditional clauses (e.g., introduced by the word “if” in claim 1, line 25[1], and in claim 15, line 26), the examiner applies the guidance of MPEP 2111.04, II. and the PTAB Decision in Ex parte RANDAL C. SCHULHAUSER et al. (Precedential), Appeal 2013-007847, decided 28 April 2016, where the Board decided:
"A proper interpretation of claim language, under the broadest reasonable interpretation of a claim during prosecution, must construe the claim language in a way that at least encompasses the broadest interpretation of the claim language for purposes of infringement. . . . [In a method claim, if] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. . . . [However, the] broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure [] is present in the system regardless of whether the condition is met and the function is actually performed. Unlike [the method claim], which is written in a manner that does not require all of the steps to be performed should the condition precedent not be met, [the system claim] is limited to the structure capable of performing all the recited functions."

II. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the surveillance device in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “by means of” clauses in claims 3 and 15, which are interpreted by the examiner (as an English idiom) as meaning (for example only), e.g., “through”[2].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
III.  Regarding the language in the independent claims that the power converter (5) is controlled so as to “pursue” a target (value), the examiner merely notes that while this type of language is not as common as language that indicates (e.g., for example only) that the control e.g., “follows” or is based on the target (value), this type of language is used in patent disclosures, and indicates e.g., (for example only) that the control is effected in order to converge on/upon and/or ideally attain the target value, perhaps as in a typical feedback, closed-loop, and/or error-minimization scheme.  Examples of such language usage include US Patent 10,988,134, US Patent Application Publication 2018/0186230, US Patent Application Publication 2017/0120889, US Patent Application Publication 2010/0280721, etc.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 20ff, and in claim 15, line 20, “monitoring of the presence of operation . . .” is indefinite from the teachings of the specification (e.g., what is “the presence” that is being monitored?) even looking to published paragraph [0029] of the specification, and could be changed to, “monitoring operation . . .”, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 1, lines 22ff, and in claim 15, lines 22ff, “the inputs of the first and of the second processing core (14, 15)” is indefinite without apparent/sufficient antecedent basis in the claim context, and could be changed to, “inputs of the first and of the second processing core (14, 15) from the third processing core (13)”, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 1, lines 23ff, and in claim 15, lines 23ff, “the outputs of the first and of the second processing cores (14, 15)” is indefinite without apparent/sufficient antecedent basis in the claim context, and from the teachings of the specification, and could be changed to, “outputs of the first and of the second processing core (14, 15) to the first and the second electronic power converters (5)”, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 1, line 27, and in claim 15, line 28, “overwriting” is indefinite in the claim context and from the teachings of the specification, and should be explained or amended, e.g., since no data path or interrelation between e.g., the third processing core and the outputs of the first and second processing cores, and no means for changing data on the outputs, are apparently/clearly established in the claims and/or described in the specification.  For example, particularly how does the third processing core perform this writing over of the outputs of the first and second processing cores, from the teachings of the specification?3  In this respect, applicant may change “overwriting” to “bypassing” (see e.g., published paragraph [0056] of the specification), in order to overcome this portion of the rejection, if such be applicant’s intent.
In claim 3, lines 2ff and 5ff (two occurrences), “the modalities by means of which . . .” is indefinite in the claim context and from the teachings of the specification (and also apparently lacks proper antecedent basis both in the specification and in the claim).  See e.g., published paragraph [0057] in the specification.  The examiner does not know how this claim phrase might be corrected.
In claim 4, lines 1ff, “the control algorithms” has no apparent antecedent basis and is considered (for this reason) unclear by the examiner, and could be changed to simple, “control algorithms”, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 4, lines 3ff, “and hence, no control algorithm pursues a law of motion of the other control algorithm” is indefinite from the teachings of the specification and in the claim context (what is the “law of motion” that isn’t pursued?), and could perhaps be deleted, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 5, line 3, “robust” is apparently unclear and facially subjective e.g., from the teachings of the specification and from the teachings of ISO26262 that the examiner is aware of (see the literature cited herewith), and could apparently be deleted.
 In claim 6, line 2, “a BUS network” is indefinite from the teachings of the specification (e.g., is “BUS” an acronym, or is it otherwise describing a particular type of bus network, or is it identical to “a bus network” in lowercase?  This portion of the rejection could be overcome by changing “a BUS network” to e.g., “a bus network” (such as a CAN bus network) or simply “a network”, if such be applicant’s intent.
In claim 7, line 2, “do not exchange reciprocal synchronization information with each other” is indefinite from the teachings of the specification (e.g., how is “reciprocal synchronization information” defined, when might or might not the cores exchange the information, or does applicant intend that the cores “never exchange” the information, etc.?)
In claim 8, lines 4ff, “the commands” apparently lacks antecedent basis and is unclear, and could be changed simply to, “commands”, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 14, line 3, “the presence of operation . . .” is indefinite from the teachings of the specification (e.g., what is “the presence”?) even looking to published paragraph [0029] of the specification, and could be changed to, “operation . . .”, if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 15, line 16, “the first and the second torque or speed target” is indefinite and unclear, with apparently insufficient antecedent basis, and could be changed to, “the first and the second torque target” , if such be applicant’s intent, in order to overcome this portion of the rejection.
In claim 15, lines 25ff, “. . . if the inputs . . .” is indefinite because the examiner cannot determine (from the grammatical construction of the step) whether applicant intends the limitation to be contingent or not), and could be changed to, “. . . when the inputs . . .”, to show that the limitation/step is not intended to be contingent and is required to be performed in the claimed method, if such be applicant’s intent, in order to overcome this portion of the rejection.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Rahman et al. (2004/0160201) reveals an electric vehicle having motors 222, 262 controlled by master and slave controllers 224, 264, wherein a system controller 280 is connected to the controllers 224, 264 via a CAN bus, and a processor sync signal (FIG. 3) is used to synchronize generation of the PWM signals sent to the motors by the controllers 224, 264.
Kollmer (2018/0105183) reveals a multi-core (e.g., three core or quad core) master and slave lockstep architecture for a vehicle safety electronic control system.
Hatakeyama et al. (2017/0131698) reveals a motor control device for an electric vehicle wherein multi-core computers are used to implement the first and second (120, 110) and the third and fourth (210, 220) CPUs.
Von Wendorff (2016/0062331) teaches validating the integrity of control signals in the timing domain e.g., using a multi-core system on a chip (600 in FIG. 2).
Hauser et al. (2009/0201650) teaches controlling multiple vehicle motors by means of master and slave controllers.
Allowable Subject Matter
Claims 1 to 15 would apparently be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner refers to the line numbers of the claims, and not the line numbers printed on each of the claim pages.
        2 mean[3] (min) n.
        1. Usu., means. (used with a sing. or pl. v.) an agency, instrument, or method used to attain an end.
        2. means,
        a. available resources, esp. money.
        b. considerable financial resources: a person of means.
        3. something midway between two extremes.
        4.
        a. a quantity having a value intermediate between the values of other quantities; an average, esp. the arithmetic mean.
        b. either the second or third term in a proportion of four terms.
        5. the middle term in a syllogism.
        adj.
        6. occupying a middle position or intermediate place.
        Idioms:
        1. by all means, certainly.
        2. by any means, in any way; at all.
        3. by means of, by the agency of; through.
        4. by no means, not at all.
        From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.  Retrieved 24 October 2022.]
        3 Here, the examiner merely hypothesized as conjecture that applicant may/might have possibly intended, “overriding” instead of “overwriting”; however, upon looking to the priority document, the language of the priority document (“sovrascrivendo”) seems to indicate overwriting.